MEMORANDUM **
Deborah Pascual appeals from her guilty-plea conviction and 46-month sentence for possession with intent to distribute cocaine base, in violation of 21 U.S.C. §§ 841(a), (b)(1)(C).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Pascual has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Pascual filed a pro se supplemental brief and the government filed an answering brief.
Our independent review of the briefs and the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *498courts of this circuit except as provided by 9th Cir. R. 36-3.